DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/20 has been entered in-part. Applicant is noted that the NLP reference “Y.H. HUANG ET AL: “Detecting phase shifts in Surface Plasmon Resonance: A Review” is not entered because there is only first page is received. A copy of form PTO-1449 is attached.

 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because as seen from figure 1, it is not clear if the sensing surface 32 and reflecting surface 13 are the same?.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
With respect to the present abstract, the abstract should be in narrative form and generally limited to a single paragraph. Also, the reference numbers should be removed.

Claim Objections
Claims 1-12 objected to because of the following informalities:  under U.S application practice, it is suggested that all of the reference numbers in claims 1-12 are removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has no antecedent basis for “a third mirror” because it depends on claim 1 and recites “a third mirror” while claim 1 does not recite “a first” and “a second” mirrors. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al (2006/0227331) (of record) in view of Cush (5,255,075).
Regarding claims 1-2, figures 27 and 28a of Vollmer et al below disclose a method to measure the refractive index of a sample (see para. [0005]), the method including: providing a plasmonic sensor capable to allow, upon illumination with electromagnetic radiation, a surface plasmon resonance condition, the plasmonic sensor including a sensing surface in contact with the sample to be measured ("SPR metal film" (1117)); providing an optical resonator having a output channel, the plasmonic sensor being integrated in the optical resonator as a reflecting surface of the same ("ring-resonator" (1115), and see Fig. 27 and 28a for the integration of the plasmonic sensor into the resonator); providing a first input field of electromagnetic radiation as a primary carrier having a first frequency and having a TE and/or a TM polarized component with respect to the sensing surface providing an input field of electromagnetic radiation having a wavelength and having a TM and a TE polarized component (see para. [0022] and [0132], references to s- and p-polarized light); providing a second input field of electromagnetic radiation as a secondary carrier having a second frequency different from the first frequency and defined as: second frequency = first frequency + Av and having a TE and/or a TM polarized component, the first and second input field being part of the same beam and travelling along the same optical path (according to para. [0022], [0132] and [0156] the relative resonance frequencies of p-polarised light relative to s-polarised light is monitored (para. [0022]), i.e. the change of the resonance frequency between p- and s-polarised light (para. [0132] or [0156]), which implies that if the first input field was p-polarised at the resonance frequency for p-polarised light, then the second input field must be s-polarised, with the resonance frequency for s-polarised light, in order to monitor the relative resonance frequencies, that is the change in resonance frequency); impinging with the first and second input field the plasmonic sensor integrated in the optical resonator so as to excite two orthogonal modes of the optical resonator to produce a first and second intra-cavity field in the optical resonator corresponding to the TE or TM component of the first input field and to the TM or TE component of the second input field (see the discussion above, p- and s-polarised light); tuning the frequency of the first field and/or the value of Av till the value of the first frequency and the value of the second frequency are such that the first intra-cavity field corresponding to the TE field or TM field component of the first input field is resonating in the optical resonator and the second frequency at which the second intra-cavity field corresponding to the TM field or TE field component of the second input field is resonant in the optical resonator simultaneously, obtaining a first resonating frequency and a second resonating frequency (see again para. [0022], [0132], [0156], the light of each of the input fields must be tuned in order to find the respective resonance frequencies of p- and s-polarised light); detecting a resonator output power corresponding to the first and second intra-cavity fields resonating in the optical resonator (implicitly disclosed, since this step is essential in order to tune the input lights to the respective resonance frequencies); - determining a difference between the first resonating frequency and the second resonating frequency (see again para. [0022], [0132], [0156]); and - calculating the refractive index of the sample from the difference between the first and second frequency (see para. [0005], or para. [0098]: "The refractive index is determined by the absolute shift of the resonances”). 

    PNG
    media_image1.png
    645
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    743
    media_image2.png
    Greyscale

simultaneously impinged with the first and second input field; however, such the feature is known in the art.
Cush, from the same field of endeavor, discloses an optical sensor for testing a biochemical sample. The sensor includes a plasmon senor (1) which includes resonant mirror device (5) and prism (2) for coupling an input beam of light to the plasmon sensor (1). The input beam of light having a comb spectrum with a uniform spacing between adjacent lines or bands of the spectrum is produced by a comb spectrum source (10). The comb spectrum may be produced by a diode laser with multiple longitudinal modes. The input beam of light is polarized by a polarizer (4) to provide a first input field (TE) and second input field (TM) which simultaneously impinged the plasmon sensor (1) (see figure 1 below).


    PNG
    media_image3.png
    435
    795
    media_image3.png
    Greyscale


	Regarding claim 3, Vollmer et al teaches the use of a single laser source (par. [0019]).
Regarding claim 4, Vollmer et al teaches that the plasmonic sensor includes: providing a substrate (i.e., SPR metal layer 1117) having a first and a second opposite surface, wherein on the first surface said sample (figure 27) to be measured is positioned, and on the second surface a prism is attached; and impinging with the first and second input fields (TM and TE) the second surface through said prism.
Regarding claim 5, Vollmer et al teaches that the device is used to measuring the refractive index of a sample (par. [0109]).
Vollmer et al does not teach step of measuring a concentration of a compound in said sample by measuring said refractive index.
Cush teaches that the resonant mirror device can be used to measure the concentration of the detected species in the test sample (column 2, lines 54-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Vollmer et al for measuring the concentration of the sample as taught by Cush if addition measurement is designed.

Regarding claim 7, since the claim does not teach how the input fields have to be maintained at their respective frequencies, thus, it is inherent that the first input field at the first frequency is maintained; and maintaining the second input field at the second frequency after the resonant condition has been determined.
Regarding claim 8, Vollmer et al teaches the use of distributed feedback lasers (par. [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Vollmer et al step of providing two independent feedback loops guaranteeing the simultaneous optical resonating condition for the first and second input field; thus, increase the accuracy of the measurement.
Regarding claim 9, Vollmer et al teaches that the optical resonator is a Fabry-Perot cavity (par. [0020]).
	Regarding claim 10, Vollmer et al teaches the use of two fibers for guiding lights and Cush teaches the use of two mirrors (5, 7) for guiding light from light source to the sample and from the sample to the detector.
	Both Vollmer et al and Cush do not teach the use of a third mirror in the optical resonator; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Cush addition mirror 
	Regarding claim 11, Vollmer et al teaches that the use of a tunable laser diode emitting infrared light (par. [0094]).
	Regarding claim 12, both Vollmer et al and Cush teaches steps of positioning a source of the first and second input fields (TE and TM) and the plasmonic sensor in such a fashion that the first and second input fields (TE and TM) meet a surface of the plasmonic sensor at an angle of incidence enabling a surface plasmon resonance phenomenon (see figures 27 and 28a of Vollmer et al and figure 1 of Cush above).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et al (2007/0159633) discloses an enhanced surface plasmon resonance sensor using Goos-hanchen effect in which the first input field (TE) and second input field (TM) are alternative impinging (figures 1-2 and par. [0028]-[0029]); Thus, , Yin et al fails to teach step of “impinging simultaneously with the first and second input field the plasmonic sensor integrated in the optical resonator so as to excite two orthogonal modes of the optical resonator to produce a first and second intra-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            February 10, 2022